Revised February 22, 2001

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                            No. 00-60063



JAMES HALL,
                                                   Plaintiff-Appellee,

                               versus

NOBLE DRILLING (U.S.) INC.;
NOBLE DRILLING SERVICES, INC.,
                                                Defendants-Appellants.

*****************************************************************

                              00-60065

CHARLES BYRON STUART,
                                                   Plaintiff-Appellee,

                               versus

NOBLE DRILLING (U.S.) INC.;
NOBLE DRILLING SERVICES, INC.,
                                                Defendants-Appellants.



          Appeals from the United States District Court
             for the Southern District of Mississippi


                          February 14, 2001

Before GARWOOD, HIGGINBOTHAM, and STEWART, Circuit Judges.

PATRICK E. HIGGINBOTHAM, Circuit Judge:

     This admiralty case involves the calculation of maintenance.

Plaintiffs James Hall and Charles Byron Stuart are seamen employed

by defendant Noble Drilling (U.S.) Inc. (“Noble”) who were injured
during their employment on offshore rigs.                The district court

awarded maintenance of $30.50 to Stuart and $31.50 to Hall, based

in part on the costs of their shelter, homes that they share with

their families.

      Noble argues that maintenance is provided solely for the

benefit of the seaman, and thus the maintenance rate should have

been reduced to reflect only the seaman’s pro rata portion of the

mortgage on the family home.      We agree with Noble’s premise that

maintenance is provided solely for the benefit of the seaman, but

we   reject   Noble’s   conclusion.       In   this    case,   the   plaintiffs

actually paid their entire mortgages; they were obligated to pay

their entire mortgages; and their food and lodging expenses were

reasonable.    We affirm the ruling of the district court.

                                      I

      Plaintiffs Charles Byron Stuart and James Hall are both seamen

employed by Noble Drilling (U.S.) Inc.                Stuart lives in Petal,

Mississippi, with his wife and two young children.              Hall lives in

Columbia, Mississippi, with his wife and adult son.              Both live in

houses for which they pay mortgages.

      Stuart was injured on October 3 or 4, 1998, while aboard the

Noble jack-up rig EDDIE PAUL.         Hall was injured on February 7,

1999, while aboard the Noble jack-up rig M/V BILL JENNINGS.               Noble

has paid them each $21 a day in maintenance.

      Stuart and Hall brought suit in admiralty against Noble in May

and June, 1999, respectively. They made claims under the Jones Act

                                      2
and the doctrines of unseaworthiness and maintenance and cure.

Hall       and   Stuart   each   sought   an     increase   in   their   rate    of

maintenance.        The cases were consolidated, and trial on the issue

of the proper maintenance rates was held.

       At trial, Stuart and Hall presented itemized lists of their

expenses, which included housing and food, telephone, satellite TV,

automobile, and other expenses.                They also presented an expert

witness who described their expenses and provided national and

regional estimates of the cost of food and lodging.                The food and

lodging estimates based on national statistics varied from $27.85

to $49.23 for a single person.1               Noble presented evidence of the

costs of various forms of lodging in the area and its own expert

witness, who concluded that $13.17 to $18.52 per day would provide

adequate maintenance.

       Stuart claimed entitlement to $45.93 per day based on an

itemized list of his expenses.            Of this figure, he claimed $14.24

for    mortgage,      escrow,    and   real    estate   insurance;   $5.43      for

utilities; $9.47 for food;2 and $16.78 in telephone, cable TV,

house maintenance, and automobile expenses.3




       1
        Their estimates for local costs were based on unscientific surveys that
found average room and board costs of $28.72 to $56.62 in the Petal area and
$56.33 in the Columbia area.
       2
           This reflected only food purchased for his own consumption.
      3
        These numbers total to $45.92; the $45.93 figure may be due to
mathematical error.

                                          3
      Hall claimed entitlement to $51.45 per day based on a similar

list of expenses. He claimed $20.27 for mortgage, escrow, and real

estate insurance; $6.41 for utilities; $10.39 for food;4 $11.09 in

telephone,      satellite     TV,   house     maintenance,    and   automobile

expenses; and $3.29 for the prorated cost of some dental work.

      The trial judge noted that maintenance does not provide for

expenses such as telephone or automobile bills or the costs of

supporting children.        The judge then awarded Stuart a maintenance

rate of $30.50 per day and awarded Hall a maintenance rate of

$31.50 per day.       Noble appealed.5       On appeal, Noble challenges the

amount of the maintenance awards.6              Noble’s primary argument is

that since Hall and Stuart live with their families, their lodging

expenses should be divided among the members of the household; the

maintenance awards, then, should only reflect Stuart’s and Hall’s

pro rata share of food and lodging expenses.

                                        II




      4
          Like Stuart, Hall did not include food consumed by his family.
      5
          This is an interlocutory appeal brought under 28 U.S.C. § 1292(a)(3).
      6
         Noble does not argue that Stuart and Hall are not entitled to
maintenance. The parties agree that Stuart and Hall are seamen injured in the
service of vessels. See Caulfield v. AC & D Marine, Inc., 633 F.2d 1129, 1131
(5th Cir. Unit A 1981) (“A seaman who is injured or falls ill while he is in the
service of the ship is entitled to recover ‘maintenance’ from his employer or the
shipowner.”). No union contract specifying maintenance is at issue in this case.
Nor is cure an issue.

                                        4
      Maintenance      and   its    counterpart,        cure,    have   a   venerable

history in the jurisprudence of admiralty,7 with origins at the

beginning of the last millennium.8              In the last century, American

courts have developed and expanded the right to maintenance and

cure, adapting it to the changing duties of seamen in modern

commerce.       While centuries ago the typical seaman was a single

man—perhaps without a home—who spent most of his life at sea, today

the typical seaman may be someone very much like the plaintiffs in

this case: a worker on a floating rig who has a home and family and

spends significant stretches of time onshore.

      This     juxtaposition       of   the   ancient    right    of    maintenance,

protecting the “poor and friendless” seaman,9 with the cases of

modern seamen with families and mortgages is at the heart of this

case. Courts have long held that in providing maintenance the ship

owner must “furnish the seaman with food and lodging of the kind




      7
        This history is only briefly discussed here; other cases have studiously
expounded it.    The seminal discussions in American law appear in Harden v.
Gordon, 11 F. Cas. 480 (C.C. Me. 1823) (No. 6,047), and The Osceola, 189 U.S. 158
(1903). An exceptional account of the history and law of maintenance and cure
appears in Hudspeth v. Atlantic & Gulf Stevedores, Inc., 266 F. Supp. 937 (E.D.
La. 1967).     The ancient sea codes forming the historical foundation of
maintenance and cure are described in Martin J. Norris, 2 The Law of Seamen §
26:3-4 (4th Ed. 1985).

      8
        The antecedents to the medieval codes cited in The Osceola, 189 U.S. at
169, date back to at least the year 1010. See Martin J. Norris, 2 The Law of
Seamen § 26:3 at 5 n.4 (4th Ed. 1985).
      9
          Harden v. Gordon, 11 F. Cas. at 483.

                                          5
and quality he would have received . . . aboard [the] ship.”10                 Yet

in this appeal the parties focus their attention on Stuart’s and

Hall’s housing costs and the number of people in their families.

We examine the historical source of this incongruity and then turn

to the facts of this case.

                                         A

                                         1

      The maritime doctrine of maintenance entitles a seaman injured

in the service of his ship to “food and lodging of the kind and

quality he would have received . . . aboard [the] ship.”11                 This

articulation       of   the   standard   for    the   amount   of   maintenance

originated from the obligation of the shipowner to provide room and

board to seamen during the voyage.12           This equivalence between food

and lodging onshore and room and board during the voyage was

natural, given that American courts originally held that the

shipowner’s obligation to provide maintenance extended only to the

end of the voyage.13




      10
        Tate v. American Tugs, Inc., 634 F.2d 869, 871 (5th Cir. Unit A 1981);
see also Springborn v. American Commercial Barge Lines, Inc., 767 F.2d 89, 94
(5th Cir. 1985); Calmar S.S. Corp. v. Taylor, 303 U.S. 525, 528 (1938).
      11
           Tate, 634 F.2d at 871.
      12
         The Bouker No. 2, 241 F. 831, 835 (2d Cir. 1917) (“By the custom of the
sea the hiring of sailors has for centuries included food and lodging at the
expense of the ship. This is their maintenance, and the origin of the word
indicates the kind and to a certain extent the quantum of assistance due the
sailor from his ship.”).
      13
           See Norris, 2 The Law of Seamen § 26:25 at 72 (collecting cases).

                                         6
          The    logical   foundation   for    this    formulation   has   eroded,

however.          By the turn of the last century, American courts had

embraced the rule that maintenance extends beyond the end of the

seaman’s voyage to the time of maximum cure.14                And in more recent

years courts have awarded maintenance and cure to seamen who have

no room or board on their vessels.15             Nonetheless, the notion that

the shipowner must provide the seaman with the equivalent of his

food and lodging on the ship remains the touchstone for calculating

maintenance.

          The expansion in the last century of the scope of maintenance

has    complicated         the   calculation    of    the   appropriate    rate    of

maintenance.          Most obviously, seamen with no food or lodging on

board their vessels cannot compare their shoreside accommodations

to quarters that don’t exist. But the determination of maintenance

is also complicated by the fact that little, if any, lodging on

land is truly equivalent to quarters on a vessel; that, as in this

case, some seamen have existing accommodations on land; and that,

as    a        practical   matter,   seamen    have   historically   lacked       the




      14
         Courts in this circuit recognized this rule as early as 1887. See The
Lizzie Frank, 31 F. 477, 481 (S.D. Ala. 1887). The seminal case is The Bouker
No. 2, 241 F. 831 (2d Cir. 1917), which thoroughly reviews prior authority. The
Supreme Court endorsed the modern rule in Calmar S.S. Corp., 303 U.S. at 529.

          15
         See Barnes v. Andover Co., 900 F.2d 630, 640-44 (3d Cir. 1990);
Hudspeth v. Atlantic & Gulf Stevedores, Inc., 266 F. Supp. 937, 943 (E.D. La.
1967).

                                          7
resources to present detailed proof in suits for maintenance and

cure.16

      Understanding these practical and conceptual difficulties,

courts have not required literal equivalence of facilities onshore

and in the vessel.      Instead, the reference to a seaman’s shipboard

food and lodging serves to define the amount of maintenance as no

more and no less than the reasonable costs of subsistence the

seaman has incurred while recuperating on land.17           This breaks down

into two components: the reasonable cost of food and lodging for a

seaman living alone, and the actual expenses for food and lodging

that the seaman has incurred.           We address courts’ treatment of

these components of the maintenance calculation in turn.

                                       2

      A seaman is entitled to the reasonable cost of food and

lodging, provided he has incurred the expense.           Proving reasonable

costs admits of many forms of proof.            Courts allow proof of the

seaman’s actual expenditures and expert testimony about the cost of

      16
         The expense of litigation to recover what may be mere dollars a day may
limit the ability of seamen to offer elaborate proof. See Yelverton v. Mobile
Laboratories, Inc., 782 F.2d 555, 558 (5th Cir. 1986) (noting that “the evidence
before the court often consists solely of the seaman’s testimony”); see also
Calmar S.S. Corp. v. Taylor, 303 U.S. 525, 528-29 (1938) (describing seamen as
“poor, friendless and improvident . . . [and who may] be left helpless and
uncared for in a foreign port” and stating that seamen are the wards of
admiralty).
      17
         While “food” is self-explanatory, lodging requires definition.
“Lodging” includes expenses “necessary to the provision of habitable housing,”
such as heat, electricity, home insurance, and real estate taxes. See Gillikin
v. United States, 764 F. Supp. 270, 273 (E.D. N.Y. 1991). Other expenses, such
as telephone service, clothing, toiletries, and travel, are not part of
maintenance. See id.; Smith v. Delaware Bay Launch Serv., Inc., 972 F. Supp.
836, 849 (D. Del. 1997).

                                       8
living in the area of the seaman’s residence.18                Courts also allow

evidence of maintenance rates negotiated by unions,19 per diem

allowances for seamen in port when the vessel’s facilities are

unavailable,20     and,   of   course,       the   cost   of   food   and   lodging

equivalent to food and lodging on the vessel, if such exist on

land.      The use of evidence of actual expenses should not obscure

the fact that this evidence is offered to prove not only actual,

but also reasonable expenses.             Thus, maintenance awards should

depend on the reasonable cost of food and lodging for a seaman

living alone in the seaman’s locality.21

      Since the reasonable cost of food and lodging for a single

seaman in an area is an objective standard, “the rate at which

maintenance is paid tends to become standardized to reflect the

costs of food and lodging in a particular area.”22                The historical

tendency     towards   uniform    rates      of    maintenance   has   simplified



      18
         In fact, exclusion of such evidence is reversible error. See McWilliams
v. Texaco, Inc., 781 F.2d 514, 517 (5th Cir. 1986) (holding that it is error to
exclude evidence of plaintiff’s expenses or of the costs of living in the
locality); Curry v. Fluor Drilling Serv., Inc., 715 F.2d 893, 896 (5th Cir. 1983)
(stating that the seaman’s prima facie case is proving “the actual living
expenditures which he found necessary to incur during his convalescence”).

      19
        See Hudspeth v. Atlantic & Gulf Stevedores, Inc., 266 F. Supp. 937, 944
(E.D. La. 1967).
      20
           See Harper v. Zapata Off-Shore Co., 741 F.2d 87, 91 (5th Cir. 1984).
      21
         Thus, the expenses of seaman not living alone usually are of little
relevance to determining the reasonable amount of maintenance.
      22
        Caulfield v. AC & D Marine, Inc., 633 F.2d 1129, 1132 (5th Cir. Unit A
1981); see also Yelverton, 782 F.2d at 558; Harper, 741 F.2d at 91 (describing
the $8 rate as “entrenched” in past years “as the standard figure” but
“unquestionably low”).

                                         9
litigation over the reasonable amount of maintenance to the benefit

of both shipowner and seaman.              Standard rates of maintenance

protect the seaman’s interest in recovering maintenance without

great delay or expense and without disparities between seamen; and

it protects the shipowner’s interest in predictable obligations and

reduced litigation.      Uniform rates also reduce the decision costs

of courts and the impact of maintenance litigation on the docket.

                                      3

      We have consistently held that “one who has not paid his own

expenses . . . cannot recover maintenance and cure from the ship

owner.”23   Courts have treated maintenance not as a payment owed

from shipowner to seaman, but as an obligation of the shipowner to

ensure that the seaman can afford food and lodging.                Thus, the

shipowner is obligated to pay the seaman no more than the seaman

actually spends to obtain reasonable food and lodging.24               If the

seaman’s food and lodging are both reasonable in quality and free,

he is entitled to no maintenance from the shipowner.

      However, if the seaman’s actual expenses are not sufficient to

afford him food and lodging that are reasonably adequate, the court


      23
        Marine Drilling, Inc. v. Landry, 302 F.2d 127, 128 (5th Cir. 1962) (per
curiam). The seminal case is Field v. Waterman S.S. Corp., 104 F.2d 849, 851
(5th Cir. 1939). The Supreme Court has followed Field. See Johnson v. United
States, 333 U.S. 46, 50 (1948).
      24
         If the seaman presents evidence that he paid for food, but no evidence
that he paid for lodging, a maintenance award may cover food expenses but not
lodging.    Harper v. Zapata Off-Shore Co., 741 F.2d 87, 91 (5th Cir. 1984)
(reversing award of maintenance because plaintiff presented no evidence of
housing expenses).

                                      10
should award maintenance sufficient to provide reasonable food and

lodging, even if the award exceeds the seaman’s actual costs.25

Also, when the seaman has made “an expressed intention” to pay for

lodging    and   food,    even    if   the    obligation    is    not   legally

enforceable, the seaman may recover maintenance.26               The burden of

producing evidence of expenses is “feather light,” and a court may

award reasonable expenses, even if the precise amount of actual

expenses is not conclusively proved.27

      More recently, shipowners have argued that a seaman’s food and

lodging expenses should be prorated when a seaman lives with his

family.    Since maintenance provides only for the expenses of the

seaman, the expenses of the seaman’s spouse or children are not

properly included in maintenance.           Thus, a seaman may only present

evidence of expenditures on food eaten by himself.               If division of

family food expenses is difficult, prorating the costs is an

appropriate method of estimation.28

      25
         See McWilliams v. Texaco, Inc., 781 F.2d 514, 517-18 (5th Cir. 1986)
(“Actual expenses do not always provide a satisfactory benchmark, because in many
cases a seaman may not have sufficient funds to obtain the kind of maintenance
which the law provides him.”).
      26
         McCormick Shipping Corp. v. Duvalier, 311 F.2d 933, 933 (5th Cir. 1963)
(per curiam).

      27
        See Yelverton, 782 F.2d at 558 (“A seaman’s burden of production in
establishing the value of maintenance is feather light: his own testimony as to
reasonable cost of room and board in the community where he is living is
sufficient to support an award. Because the evidence before the court often
consists solely of the seaman’s testimony, it is common for courts to award a
standard per diem.”) (citation omitted).

      28
        See Gillikin, 764 F. Supp. at 272; see also Barnes v. Andover Co., 900
F.2d 630, 644 (3d Cir. 1990); Ritchie v. Grimm, 724 F. Supp. 59, 61 (E.D. N.Y.
1989). While Gillikin also concludes that fixed lodging expenses should be

                                       11
      Lodging costs present a more difficult question that has not

been addressed by this circuit.        In this appeal, Noble argues that

since three or four people living together can live more cheaply

than three or four people each living alone, maintenance should

cover only a seaman’s pro rata share of his lodging expenses when

he   lives   with    his   family.         This   argument   misunderstands

maintenance.

      A seaman is entitled to the reasonable cost of food and

lodging in his locality, provided that he actually spends that

amount on his upkeep.      If the seaman spends less than that amount,

the seaman may recover his actual expenses.          A seaman who pays for

the rent or mortgage of a home he shares with his family actually

spends out-of-pocket the entire amount.29           He cannot pay any less

without losing his home.30        If a seaman would incur the lodging

expenses of the home even if living alone, then the entire lodging

expense represents the seaman’s actual expenses.31


prorated, 764 F. Supp. at 275, Ritchie does not. 724 F. Supp. at 61 (“[T]he
Court holds that the proper amount of maintenance should include the total cost
of rent for [the seaman’s] apartment as well as his share of food and other
costs.”).
      29
         As we have noted above, a seaman may recover for expenses he is
obligated to pay or has promised to pay.      See  McCormick Shipping Corp. v.
Duvalier, 311 F.2d 933, 933 (5th Cir. 1963) (per curiam). A seaman who pays for
his rent or mortgage is obligated to pay the rent or mortgage regardless of the
number of people living with him.
      30
        Of course, if the seaman does not pay for the entire amount of the
lodging costs, the seaman cannot recover for the entire amount, regardless of
whether he lives alone.
      31
        Costs of heat, electricity, and water, to the extent such expenses vary
with the number of people in the household, can be prorated. But to the extent
that additional family members do not increase a seaman’s expenses, proration

                                      12
      Thus, the non-prorated amount a seaman spends on his home is

his actual cost of lodging.          Noble is obviously correct that a

house for two or four or ten may be much more than the seaman needs

for himself alone, and the mortgage for such a house will surely

cost more than he needs to spend.            But this argument concerns

whether the seaman’s expenses are reasonable, not whether the

seaman actually spends that money on his home.              If the seaman’s

expenditures exceed the reasonable amount, the seaman is entitled

only to the reasonable amount that a single seaman must spend.

      Reasonableness,     not   proration,     is   the   proper    limit    on

maintenance awards for seamen living with their families.                   The

concern motivating proration is that a seaman with a large house

for his family should not be reimbursed for the cost of a home so

far in excess of his individual needs.           But the requirement that

maintenance be limited to the reasonable expenses of a single

seaman dispenses with this concern.

      Proration punishes a seaman for his thrift. If a seaman rents

a one-bedroom apartment for a reasonable amount, he is certainly

entitled to reimbursement for all of his actual lodging expenses,

since this is modest for even a single person.            But under Noble’s

logic, if this seaman had a spouse, or a spouse and child, he would

receive only half or a third of what a reasonable person living

alone is entitled to.       But a seaman who buys a very large house


would not be appropriate. For example, the costs of heating a home may be lower
when more people occupy the same space.

                                      13
will receive all of what a reasonable person living alone is

entitled to, since his costs, even after proration, will exceed the

reasonable amount.

     Proration also introduces excessive conceptual complexity into

a remedy that courts have striven to keep simple.32           And requiring

proration would spawn curious results.            If seaman has a child

during the course of his recovery, would his maintenance decrease?

In what sense would his own costs of food and lodging have

decreased?    If a seaman’s family leaves during his convalescence,

should his maintenance rise?        Have his lodging expenses changed?

Should two seaman, both injured in the service of the same vessel,

living in identical houses and eating the same food, receive

different maintenance because one has more children?

                                      4

     Thus: A plaintiff who is a seaman injured while in the service

of a vessel is entitled to maintenance if he incurred the costs of

food and lodging during that period.          The plaintiff must present

evidence to the court that is sufficient to provide an evidentiary

basis for the court to estimate his actual costs.          If the plaintiff

presents no evidence of actual expenses, the plaintiff may not



     32
        As the Supreme Court has noted, the treatment of maintenance by the
courts has historically served these interests: “It has been the merit of the
seaman’s right to maintenance and cure that it is so inclusive as to be
relatively simple, and can be understood and administered without technical
considerations. It has few exceptions or conditions to stir contentions, cause
delays, and invite litigations.” Farrell v. United States, 336 U.S. 511, 516
(1949).

                                     14
recover maintenance.       Otherwise, the court must determine the

maintenance award.     This involves three steps.

     First, the court must estimate two amounts: the plaintiff

seaman’s actual costs of food and lodging; and the reasonable cost

of food and lodging for a single seaman in the locality of the

plaintiff.     In   determining   the    reasonable   costs   of    food   and

lodging, the court may consider evidence in the form of the

seaman’s actual costs, evidence of reasonable costs in the locality

or region, union contracts stipulating a rate of maintenance or per

diem payments for shoreside food or lodging while in the service of

a vessel, and maintenance rates awarded in other cases for seamen

in the same region.       A seaman need not present evidence of the

reasonable rate; a court may take judicial notice of the prevailing

rate in the district.33

     Second, the court must compare the seaman’s actual expenses to

reasonable    expenses.      If   actual   expenses    exceed      reasonable

expenses, the court should award reasonable expenses.              Otherwise,

the court should award actual expenses.        Thus, the general rule is

that seamen are entitled to maintenance in the amount of their

actual expenses on food and lodging up to the reasonable amount for

their locality.




     33
        See, e.g., Duplantis v. Williams-McWilliams Industries, Inc., 298 F.
Supp. 13 (E.D. La. 1969), where the court relied on judicial notice of union
contracts and other cases to find that $8 per day was a reasonable rate of
maintenance. See id. at 16.

                                    15
      Third, there is one exception to this rule that the court must

consider.        If the court concludes that the plaintiff’s actual

expenses were inadequate to provide him with reasonable food and

lodging, the plaintiff is entitled to the amount that the court has

determined is the reasonable cost of food and lodging.34                   This

insures that the plaintiff’s inability to pay for food and lodging

in the absence of maintenance payments does not prevent him from

recovering enough to afford himself reasonable sustenance and

shelter.

                                         B

      We now turn to the maintenance awards that are the subject of

this appeal.         Determination of the amount of maintenance is a

factual question reviewed under the “clearly erroneous” standard.

“A maintenance award will be upheld as long as there is an

evidentiary basis for the district court’s finding.”35              Stuart and

Hall had to provide evidence of their actual expenses on food and

lodging sufficient to constitute an evidentiary basis for the

court’s awards of maintenance.           They did so.

      First, there is an evidentiary basis for the district court to

have concluded that Stuart’s actual maintenance expenses were

approximately $30.50 per day, and that Hall’s actual maintenance

expenses were at least $31.50 per day.                The total of Stuart’s


      34
           See McWilliams v. Texaco, Inc., 781 F.2d 514, 517-18 (5th Cir. 1986).
      35
         Curry v. Fluor Drilling Serv., Inc., 715 F.2d 893, 896 (5th Cir. 1983);
see also Wood v. Diamond M Drilling Co., 691 F.2d 1165, 1171 (5th Cir. 1982).

                                        16
maintenance   expenses—mortgage,    escrow,   real   estate   insurance,

utilities, and food—that Stuart claimed and supported by evidence

is $29.14 per day.     The total maintenance expenses claimed and

supported by Hall is $37.07 per day.

     Noble challenges these figures because they are based on their

total mortgage payments and argues that the lodging costs should be

prorated.   Proration is not appropriate in this case.        Stuart and

Hall have each individually promised (both to their banks and to

their families) to pay their entire mortgages.            They offered

evidence to show that they paid their entire mortgages themselves.

If they had paid any less, they would have had to have found new

places to live. Thus, their entire mortgage payments are necessary

for their continued shelter in their homes.

     Second, there is an evidentiary basis for the district court’s

conclusion that awards of $30.50 and $31.50 per day do not exceed

the reasonable amount a single seaman would spend on food and

lodging.    The local and national figures for the cost of food and

lodging offered by Stuart and Hall ranged from $27.85 to $49.23 per

day for a person living alone.

     Third, this is not the exceptional case where a seaman’s

expenditures were inadequate to provide him reasonable food and

lodging.

     Thus, the evidence supports the awards of maintenance.          We

find no error in the maintenance awards.

                                   C

                                   17
      At oral argument, counsel for Noble invited this court to

announce a standardized rate of maintenance.                   As noted above,

maintenance awards were quite uniform in the past.                From the late

1940s until the 1970s, that rate was usually $8.36                    Courts and

commentators began to recognize that as prices rose, the value of

this standard rate eroded.37           In the late 1970s and 1980s, courts

observing this phenomenon began to adjust the standard rate upward

to reflect inflation.38          In the late 1970s and early 1980s, this

circuit affirmed awards of $15,39 $20,40 and $30.41            Since that time,




      36
        See Caulfield v. AC & D Marine, Inc., 633 F.2d 1129, 1132 (5th Cir.
Unit A 1981).   For an exhaustive list of maintenance awards from the 1920s
through the 1990s, see Martin J. Norris, 2 The Law of Seamen § 26:70 (4th Ed.
1985 & Supp 2000).

      37
        See Morel v. Sabine Towing & Transp. Co., 669 F.2d 345, 347 (5th Cir.
1982); Caulfield, 633 F.2d at 1132; G. Gilmore & C. Black, The Law of Admiralty
§ 6-12 (2d ed. 1975); Norris, 2 The Law of Seamen § 26:70 at 174; Eugene A.
Brodsky & Karen M. Houston, From Subsistence to Starvation: A Call for Judicial
Reexamination of Gardiner v. Sea Land Service, Inc., 9 U.S.F. Mar. L.J. 71, 81
(Fall 1996).
      38
        The development of this trend is described in Comment, Around the World
on Eight Dollars a Day: The Binding Effect of Maintenance Rate Provisions in
Collective Bargaining Agreements, 18 Tul. Mar. L.J. 317, 330-32 (Summer 1994).

      39
        See Caulfield, 633 F.2d at 1132; see also Robinson v. Plimsoll Marine,
Inc., 460 F. Supp. 949, 950 (E.D. La. 1978).
      40
           Morel, 669 F.2d at 347.
      41
           See Wood v. Diamond M Drilling Co., 691 F.2d 1165, 1171 (5th Cir. 1982).

                                         18
similar awards have been typical in this circuit.42             Several cases

have identified the trend.43

      This trend has approximately compensated for the impact of

inflation on the seaman’s buying power.            Once inflation is taken

into account, the awards to Hall and Stuart are equivalent to the

awards of $6 or $8 a day in the 1960s44 and to the awards of $15 or

$20 a day in the late 1970s and early 1980s.45



      42
         See Norris, 2 The Law of Seamen § 26:70 at Supp 61 and cases cited
therein. In 1981, the Second Circuit ordered an award of $26.80 per day to a
seaman living in New York, where the cost of living is higher. See Incandela v.
American Dredging Co., 659 F.2d 11, 14 (2d Cir. 1981) (reversing $13.50 per day
award and awarding $26.80 per day). In 1990, the Second Circuit affirmed an
award of $45 per day for a seaman in New York City. See Rodriguez Alvarez v.
Bahama Cruise Line, Inc., 898 F.2d 312, 314-15 (2d Cir. 1990).

      43
         See Barnes v. Andover Co., 900 F.2d 630, 635-37 (3d Cir. 1990)
(identifying trend and noting that $8 a day in 1952 was worth $32.24 in 1985);
Morel, 669 F.2d at 347; Incandela, 659 F.2d at 14; Caulfield, 633 F.2d at 1132;
Robinson, 460 F. Supp. at 950; see also Harper v. Zapata Off-Shore Co., 563 F.
Supp. 576, 584 & n.4 (E.D. La. 1983) (holding that jury award of $40 per day in
maintenance is not excessive and noting that $40 per day is the “rough
equivalent” of the $8 per day rate prevailing in 1945), rev’d on other grounds,
741 F.2d 47 (5th Cir. 1984).     In the early 1980s, the Western District of
Louisiana would award $15 per day in maintenance, absent contrary proof. See
Curry v. Fluor Drilling Serv., Inc., 715 F.2d 893, 896 (5th Cir. 1983) (Tate, J.,
specially concurring).
      44
         In 1999 dollars (the district court in this case rendered its judgment
in 1999), the $6 per day award in Hudspeth v. Atlantic & Gulf Stevedores, Inc.,
266 F. Supp. at 945 (awarded in 1967), is approximately $29.95 per day; the $8
per day award in Duplantis v. Williams-McWilliams Industries, Inc., 298 F. Supp.
at 16 (awarded in 1969), is about $36.34 per day. See U.S. Dep’t of Labor,
Bureau of Labor Statistics, Consumer Price Index for All Urban Consumers: All
Items. This comparison is not perfect, however, because the consumer price index
reflects changes in the cost of living nationally rather than locally; also,
Hudspeth and Duplantis arose out of Louisiana, not Mississippi.
      45
        In 1999 dollars, the $15 per day award in Robinson, 460 F. Supp. at 950
(awarded in 1978), is about $38.35 per day; the $20 per day award affirmed in
Morel, 669 F.2d at 347-48 (awarded in 1981), is approximately $36.68 per day.
See U.S. Dep’t of Labor, Bureau of Labor Statistics, Consumer Price Index for All
Urban Consumers: All Items. Like Hudspeth and Duplantis, Morel and Robinson
arose out of Louisiana.

                                       19
      Awarding a standardized rate of maintenance is appropriate as

long as the seaman provides evidence that his actual expenses meet

or exceed the standard, reasonable amount.                  And while we note that

the maintenance         awards   in    this    case   are    consistent    with    the

historical trend in standard maintenance rates, we cannot prescribe

one of those awards (or any other amount) as a proper standard for

the reasonable amount of maintenance.                   Sitting as a court of

review, we do not have the competence to determine the factual

question of what the standard amount should be for any part of this

circuit.    Determining what amount of maintenance is reasonable is

a duty invested in the district courts of this circuit, sitting as

finders of fact.          We today affirm the propriety of developing

standard rates of maintenance, but leave that task to the district

courts of this circuit.46

                                         III

      We   find    no    error    in    the     district      court’s     awards   of

maintenance.      The district court’s judgments are AFFIRMED.




      46
        We offer only the admonishment that uniform maintenance awards require
that courts take account of changes in the cost of living over time and between
localities.

                                         20